UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7190



KENNETH DELANO BOBBITT,

                                               Petitioner - Appellant,

          versus


DEAN WALKER,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-01-36-5-1-MU)


Submitted:     September 6, 2001            Decided:   October 15, 2001


Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Delano Bobbitt, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Delano Bobbitt appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Bobbitt v. Walker, No. CA-01-36-5-

1-MU (W.D.N.C. filed July 11, 2001; entered July 17, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2